Pee Cubiam.
This is an application for certiorari to review a judgment of the Burlington County Court of Common Plea in the ease of a petition for compensation filed by decedent-employee’s widow under the statute, B. 8. 34:15—1, et seq. The employee, a salesman in the employ of the defendant company, died in a tavern at Atsion, New Jersey, where he went in an endeavor to persuade the tavern proprietor that an electrically operated beer cooling system which he had installed could be improved to suit the proprietor’s requirements. His family doctor testified that some weeks before his death the decedent manifested an “auricular fibrillation,” i. ean irregularity of the heart beat.
The deputy commissioner dismissed the petition, holding that the burden of proving an accident resulting in death, which arose out of and in the course of the employment, had not been sustained. The Pleas, on appeal, affirmed. Application for certiorari to the Supreme Court Justice in the district was unsuccessful. Allocatur was refused. The application before us is to the court en banc. Thus two competent fact-*246finding tribunals have held that the instant case was not in which, under the proofs, the petition could be sustained. A justice of this court has held in effect that no debatable question of law or fact was open in the case and review was denied by him. We are of the same mind. It does not appear that the decedent met his death by accident which arose out of and in the course of the employment. Nothing untoward or out of the ordinary was proved as having occurred at or just preceding the time when the decedent died. To conclude otherwise would be to indulge in sheer speculation. The decedent died while he was in the course of his employment. That is all that appears. Neither his employment nor the duties he performed therein were factors in his untimely death. Compare Johnson v. Ulster Iron Works, 9 N. J. Mis. R. 239; affirmed, 109 N. J. L. 267.
Certiorari is denied.